 

Exhibit 10.23

 

AGREEMENT

 

THIS AGREEMENT, dated as of this 26th day of December, 2002, but to be effective
January 1, 2003 (the “Effective Date”) is by and between Navigant International,
Inc., a Delaware corporation (the “Company”), and C. Thomas Nulty (“Employee”).

 

RECITALS

 

The Company and the Employee executed an Employment Agreement dated May 17,
1999, which was amended by an Amendment to Employment Agreement dated January
22, 2001 (collectively, the “Prior Agreement”).

 

The Employee desires to resign his offices, duties, and responsibilities, and
terminate his employment and retire. The Company will accept the Employee’s
resignation, and wishes to help the Employee transition to retirement.

 

The Company and the Employee wish to enter into an agreement concerning the
Employee’s retirement and resignation on the terms and conditions set forth
herein, so that this Agreement (the “Agreement”) supersedes the Prior Agreement
and, as of the Effective Date, becomes the sole agreement between the Company
and the Employee regarding the Employee’s employment with the Company.

 

NOW, THEREFORE, in consideration of the mutual promises, terms, covenants and
conditions set forth herein, and the performance of each, the parties hereto,
intending legally to be bound, hereby agree as follows:

 

AGREEMENTS

 

1. Resignation and Retirement. As of the Effective Date the Employee will resign
as President and Chief Operating Officer, and as an officer and director of each
subsidiary and affiliate of the Company of which he is currently serving as an
officer and/ or director. The Company hereby accepts such resignations.

 

2. Position; Duties; and Employment prior to the Effective Date. From the date
hereof through December 31, 2002, the Company will continue to employ the
Employee as its President and Chief Operating Officer, on all terms and
conditions set forth in the Prior Agreement, and such agreement shall govern and
control the parties’ obligations, rights, and duties.

 

3. Termination of Prior Agreement. At 12:01 a.m. on the Effective Date, the
Prior Agreement shall terminate, be of no further force and effect (except that
the Company shall pay the Employee all amounts of accrued but unused Paid Time
Off owed to him as of the Effective Date, and such payment shall be made with
the first payment owed to the Employee under Section 4(a) of this Agreement),
and this Agreement shall become effective, and shall be the sole agreement
between the Company and the Employee, and shall govern and control the parties’
obligations, rights, and duties.



--------------------------------------------------------------------------------

 

4. Compensation following the Effective Date. In consideration of the promises
and covenants contained herein, and in consideration for the termination of the
Prior Agreement, and in consideration of the Employee’s past services and
accomplishments for the Company, the Company shall compensate Employee as
follows:

 

(a) Payments. Beginning on the Effective Date, and for each year of the Term (as
defined below), the Company shall pay the Employee an amount equal to the
Employee’s current base salary, $286,000.00 per year. This amount shall be paid
in twenty-six biweekly payments per year, in accordance with the Company’s
standard payroll schedule. Such payments shall continue from the Effective Date
until December 31, 2004 (such period referred to as the “Term”). In the event
the Employee dies during the Term, the payments under this Section 4(a) shall be
paid as directed by Employee in notice delivered to the Company; in the absence
of any notice, such payments shall be made to the Employee’s estate or as
directed by the Employee’s personal representative.

 

(b) Health Insurance Reimbursements. Upon the Effective Date, Employee shall
become eligible for the continuation of his health insurance benefits, as
provided by the Consolidated Omnibus Budget Reconciliation Act of 1986
(“COBRA”). For all periods in which the Employee is eligible for continuation of
his health insurance benefits under COBRA, the Company shall reimburse the
Employee the amount the COBRA premium exceeds the then current employee
contribution charged by the Company to its employees for “family” coverage. Upon
termination of the Employee’s eligibility for continuation of his health
insurance coverage under COBRA, the Employee may obtain his own health insurance
coverage (including coverage for spouse and dependents), substantially similar
to the “family” coverage provided under COBRA, and the Company shall reimburse
the Employee for the Excess Cost (as defined below) of such insurance. In any
period in which the Employee is not eligible for continuation of his health
insurance coverage under COBRA prior to December 31, 2004, Excess Cost shall
mean the difference between the actual cost of such insurance and the then
current employee contribution charged by the Company to its employees for
“family” coverage. In any period in which the Employee is not eligible for
continuation of his health insurance coverage under COBRA after December 31,
2004, but prior to June 30, 2006, Excess Cost shall mean the difference between
the actual cost of such insurance and the then current COBRA premium charged
under the Company’s health insurance plan for the continuation of “family”
coverage. The payments to be made hereunder shall be made only for the benefit
of the Employee, and shall not be made for the benefit of the Employee’s spouse
or dependant children, even if a qualifying event occurs as to them, under which
they would be eligible for continuation of health insurance benefits under
COBRA. In such an event, any payments for the continuation of health insurance
under COBRA, would be the responsibility of the affected spouse or child, and
not of the Company.

 

(c) Miscellaneous Items. On the Effective Date, and without charge, the Company
will transfer ownership of the laptop computer currently used by the Employee to
the Employee. Prior to the Effective Date, the Employee shall deliver the laptop
to the Company’s representatives so that they can delete or otherwise remove
from the laptop any confidential or proprietary information belonging to the
Company, and any program, utility, or component which can not be transferred to
the Employee by law or by agreement. The Company shall also pay the

 

2



--------------------------------------------------------------------------------

 

reasonable cost of moving the Employee’s personal effects from his office in
Denver to his home in Laguna Nigel, California, as well as the reasonable cost
of moving those items selected by the Employee from the apartment formerly used
by the Employee in Denver, Colorado, to the Employee’s home.

 

(d) Stock Options. All outstanding stock options currently held by Employee to
purchase the Company’s Common Stock shall be fully vested on January 1, 2003,
and shall expire ninety days thereafter, if not exercised prior thereto.

 

5. Expense Reimbursement. The Company shall reimburse Employee for (or, at the
Company’s option, pay) all business travel and other out-of-pocket expenses
reasonably incurred by Employee in the performance of his services prior to the
Effective Date, even if request for payment of such expenses is made after the
Effective Date. All reimbursable expenses shall be appropriately documented in
reasonable detail by Employee upon submission of any request for reimbursement,
and in a format and manner consistent with the Company’s expense reporting
policy, as well as applicable federal and state tax record keeping requirements.
The obligation of reimbursement hereunder shall terminate if appropriate request
for such reimbursement has not been made by March 1, 2003.

 

6. Termination; No Setoff.

 

(a) Upon the death of the Employee, the Company’s obligations under this
Agreement shall immediately terminate (except for the obligation to make the
payments provided in Section 4(a)), and all rights and obligations of the
Employee under this Agreement shall cease.

 

(b) No Setoff. The Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any setoff, counterclaim, recoupment, defense, or other claim,
right, or actions which the Company may have against Employee.

 

7. Restriction on Competition.

 

(a) During the Term, Employee shall not, directly or indirectly, for himself or
on behalf of or in conjunction with any other person, company, partnership,
corporation, business, group, or other entity (each, a “Person”):

 

(i) engage, as an officer, director, shareholder, owner, partner, joint
venturer, or in a managerial capacity, whether as an employee, independent
contractor, consultant, advisor, or sales representative, in any business
selling any products or services in direct competition with the Company’s or its
Affiliates’ (as defined below) travel agency business, including the
development, manufacture, marketing and transfer, whether by sale or license, of
software for travel businesses (collectively, the “Travel Business”), within 100
miles of any location where the Company or its Affiliates conducts the Travel
Business (the “Territory”);

 

3



--------------------------------------------------------------------------------

 

(ii) call upon any Person who is, at that time, within the Territory an employee
of the Travel Business for the purpose or with the intent of enticing such
employee away from or out of the employ of the Travel Business;

 

(iii) call upon any Person who is or that is, at that time, or has been, within
one year prior to that time, a customer of the Travel Business within the
Territory for the purpose of soliciting or selling products or services in
direct competition with the Travel Business within the Territory.

 

(iv) As used herein, “Affiliate” shall mean any company controlling, controlled
by, or under common control with, the Company.

 

(b) Notwithstanding anything contained in this Section 7 to the contrary, the
foregoing covenants shall not be deemed to prohibit Employee from (i) acquiring
as an investment not more than one (1%) percent of the capital stock of a
competing business, whose stock is traded on a national securities exchange or
through the automated quotation system of a registered securities association,
or (ii) being employed by or consulting with in any capacity any airline, cruise
line, hotel, automobile rental, restaurant or resort company or enterprise.

 

(c) It is further agreed that, in the event that Employee enters into a business
or pursues other activities that, at such time, are not in competition with the
Travel Business, Employee shall not be chargeable with a violation of this
Section 7 if the Company or its Affiliates subsequently enters the same (or a
similar) competitive business or activity or commences competitive operations
within 100 miles of the Employee’s new business or activities. In addition, if
Employee has no actual knowledge that his actions violate the terms of this
Section 7, Employee shall not be deemed to have breached the restrictive
covenants contained herein if, promptly after being notified by the Company or
its Affiliates of such breach, Employee ceases the prohibited actions.

 

(d) The covenants in this Section 7 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. If any provision of this Section 7 relating to the time period
or geographic area of the restrictive covenants shall be declared by a court of
competent jurisdiction to exceed the maximum time period or geographic area, as
applicable, that such court deems reasonable and enforceable, said time period
or geographic area shall be deemed to be, and thereafter shall become, the
maximum time period or largest geographic area that such court deems reasonable
and enforceable and this Agreement shall automatically be considered to have
been amended and revised to reflect such determination.

 

(e) All of the covenants in this Section 7 shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Employee against the Company or its Affiliates,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by its Affiliates or the Company of such covenants;
provided, however, that upon the failure of the Company to make any payments
required under this Agreement, the Employee may, upon thirty (30) days’ prior
written notice to the Company, waive his right to receive any additional
compensation pursuant to this Agreement and engage in any activity prohibited by
the covenants of this Section 7. It is specifically agreed that the

 

4



--------------------------------------------------------------------------------

 

period of stated at the beginning of this Section 7, during which the agreements
and covenants of Employee made in this Section 7 shall be effective, shall be
computed by excluding from such computation any time during which Employee is in
violation of any provision of this Section 7.

 

(f) Employee has carefully read and considered the provisions of this Section 7
and, having done so, agrees that the restrictive covenants in this Section 7
impose a fair and reasonable restraint on Employee and are reasonably required
to protect the interests of the Company and its Affiliates, and their respective
officers, directors, employees and stockholders. It is further agreed that the
Company and Employee intend that such covenants be construed and enforced in
accordance with the changing activities, business and locations of the Company
and its Affiliates throughout the term of these covenants.

 

8. Announcements; Cooperation.

 

(a) On December 9, 2002, the Company and the Employee issued a press release
announcing the Employee’s resignation and retirement. In response to any inquiry
as to the status of the Employee, neither the Company nor the Employee shall
respond other than as provided for in the press release, provided, however, that
the Company may confirm to third parties upon the request of Employee, the dates
of Employee’s employment at the Company, his titles and/or compensation.

 

(b) For a period of no more than six months from the Effective Date, the
Employee shall consult and cooperate with the Chief Executive Officer regarding
the operation of the Company, or any of its subsidiaries or affiliates, upon
reasonable notice. Throughout the Term, the Employee will consult and cooperate
with the Company, to the extent reasonably requested by the Company, without
additional compensation, in respect of any litigation or claims now pending or
subsequently commenced or made against the Company which relate to the period
during which the Employee was employed by the Company and with respect to which
the Employee had knowledge or involvement; provided, however, that (a) the
Company shall provide Employee with reasonable notice of any request for
consultation or assistance; and (b) such consultation or assistance will be
given at such time or times as are reasonably convenient to both the Company and
Employee and so as to not unduly interfere with any business activity of
Employee. Employee shall perform any such consulting and cooperation duties at
his place of residence, and shall not be required to provide services in any
other location. Should the Employee agree to provide such services in any other
location, the Company shall advance or reimburse to Employee any out-of-pocket
costs incurred by him in rendering such consultation or assistance. Subject to
the limitations of Section 7, nothing herein shall prohibit Employee from
accepting or undertaking professional activities or any work for payment.

 

9. Confidential Information. Employee hereby agrees to hold in strict confidence
and not to disclose to any third-party any of the valuable, confidential and
proprietary business, financial, technical, economic, sales or other types of
proprietary business information relating to the Company and its Affiliates
(including all trade secrets) in whatever form, whether oral, written, or
electronic (collectively, the “Confidential Information”), to which Employee
has, or is given (or has had or been given), access as a result of his
employment by the Company. It is agreed that the Confidential Information is
confidential and proprietary to the Company and its Affiliates because such
Confidential Information encompasses technical know-how, trade secrets, or
technical, financial,

 

5



--------------------------------------------------------------------------------

 

organizational, sales, or other valuable aspects of the Company’s and its
Affiliates’ business and trade, including, without limitation, technologies,
products, processes, plans, clients, personnel, operations, and business
activities. This restriction shall not apply to any Confidential Information
that (a) becomes known generally to the public through no fault of the Employee;
(b) is required by applicable law, legal process, or any order or mandate of a
court or other governmental authority to be disclosed; or (c) is reasonably
believed by Employee, based upon the advice of legal counsel, to be required to
be disclosed in defense of a lawsuit or other legal or administrative action
brought against Employee; provided, that in the case of clauses (b) or (c),
Employee shall give the Company reasonable advance written notice of the
Confidential Information intended to be disclosed and the reasons and
circumstances surrounding such disclosure, in order to permit the Company to
seek a protective order or other appropriate request for confidential treatment
of the applicable Confidential Information.

 

10. Return of Company Property. Upon the Effective Date, Employee or Employee’s
personal representative shall return to the Company (a) all Confidential
Information; (b) all other records, designs, patents, business plans, financial
statements, manuals, memoranda, lists, correspondence, reports, records, charts,
advertising materials, and other data or property delivered to or compiled by
Employee by or on behalf of the Company, its Affiliates or their respective
representatives, vendors, or customers that pertain to the business of the
Company or its Affiliates, whether in paper, electronic, or other form; and (c)
all keys, credit cards, vehicles, and other property of the Company or its
Affiliates. Employee shall not retain or cause to be retained any copies of the
foregoing. Employee hereby agrees that all of the foregoing shall be and remain
the property of the Company or its Affiliates, as the case may be, and be
subject at all times to their discretion and control.

 

11. Complete Agreement; Waiver; Amendment. Employee has no oral representations,
understandings, or agreements with the Company or any of its officers,
directors, or representatives covering the same subject matter as this
Agreement. This Agreement is the final, complete, and exclusive statement and
expression of the agreement between the Company and Employee with respect to the
subject matter hereof and thereof, and cannot be varied, contradicted, or
supplemented by evidence of any prior or contemporaneous oral or written
agreements. This written Agreement may not be later modified except by a further
writing signed by a duly authorized officer of the Company and Employee, and no
term of this Agreement may be waived except by writing signed by the party
waiving the benefit of such term.

 

12. Notice. Whenever any notice is required hereunder, it shall be given in
writing addressed as follows:

 

To the Company:

  

Navigant International, Inc.

84 Inverness Circle East

Englewood, CO 80112

Attn.: Chief Executive Officer

With a copy to:

  

Navigant International, Inc.

84 Inverness Circle East

Englewood, CO 80112

 

6



--------------------------------------------------------------------------------

    

Attn.: General Counsel

To Employee:

  

C. Thomas McNulty

17 Copps Hill Drive

Laguna Niguel, CA 92677

 

Notice shall be deemed given and effective three days after the deposit in the
U.S. mail of a writing addressed as above and sent first class mail, certified,
return receipt requested, or, if sent by express delivery, hand delivery, or
facsimile, when actually received. Either party may change the address for
notice by notifying the other party of such change in accordance with this
Section 12.

 

13. Severability; Headings. If any portion of this Agreement is held invalid or
inoperative, the other portions of this Agreement shall be deemed valid and
operative and, so far as is reasonable and possible, effect shall be given to
the intent manifested by the portion held invalid and inoperative. This
severability provision shall be in addition to, and not in place of, the
provisions of Section 7(e) above. The paragraph headings herein are for
reference purposes only and are not intended in any way to describe, interpret,
define or limit the extent or intent of the Agreement or of any part hereof.

 

14. Equitable Remedy. Because of the difficulty of measuring economic losses to
the Company as a result of a breach of the restrictive covenants set forth in
Sections 7 and 9 and because of the immediate and irreparable damage that would
be caused to the Company for which monetary damages would not be a sufficient
remedy, it is hereby agreed that in addition to all other remedies that may be
available to the Company at law or in equity, the Company shall be entitled to
seek specific performance and any injunctive or other equitable relief as a
remedy for any breach or threatened breach of the aforementioned restrictive
covenants.

 

15. Arbitration. Any unresolved dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration
conducted in accordance with the rules of the American Arbitration Association
then in effect. The arbitrators shall not have the authority to add to, detract
from, or modify any provision hereof nor to award punitive damages to any
injured party. A decision by a majority of the arbitration panel shall be final
and binding. Judgment may be entered on the arbitrators’ award in any court
having jurisdiction. The direct expense of any arbitration proceeding shall be
borne by the Company. Each party shall bear its own counsel fees. The
arbitration proceeding shall be held in the city where the Company is located.
Notwithstanding the foregoing, the Company shall be entitled to seek injunctive
or other equitable relief, as contemplated by Section 14 above, from any court
of competent jurisdiction, without the need to resort to arbitration.

 

16. Governing Law. This Agreement shall in all respects be construed according
to the laws of the State of Colorado, without regard to its conflict of laws
principles.

 

7



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

NAVIGANT INTERNATIONAL, INC.

By:

 

--------------------------------------------------------------------------------

   

Edward S. Adams, Chief Executive Officer

EMPLOYEE:

--------------------------------------------------------------------------------

C. Thomas Nulty

 

8